 



Exhibit 10.2

EXHIBIT A

FIRST AMENDMENT TO

SAFEGUARD SCIENTIFICS, INC.

1999 EQUITY COMPENSATION PLAN

     Effective as of July 28, 2004, the Safeguard Scientifics, Inc. 1999 Equity
Compensation Plan is amended as set forth herein.

     1.       Section 12 of the Plan entitled “Loan Provisions” is hereby
deleted in its entirety.

     Amended by the Board of Directors on July 28, 2004.

                  /s/ Christopher J. Davis       Christopher J. Davis     
Executive Vice President and Chief Administrative and Financial Officer     

Dated: July 28, 2004

 